Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/26/21 was considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US20190303639).
Regarding claim 1, He et al teaches an optical element comprising: a first array of micro lenses (see figure 27); a pinhole mask (spatial filter array) comprising an array of pinholes, each pinhole in the array of pinholes aligned with a micro lens in the first array of micro lenses; and 
a wavelength selective filter (substrate coated with film) adapted to:
transmit a first light ray having a first wavelength (visible to infrared) and transmitted from a first micro lens in the first array of micro lenses through a first pinhole in the array of pinholes aligned with the first micro lens (see figure 27); and attenuate a second light ray having the first wavelength and transmitted from the first micro lens through a second pinhole in the array of pinholes aligned with a second micro lens in the first array of micro lenses adjacent to the first micro lens (paragraph 261).
Regarding claim 2, the optical element of claim 1, further comprising: a first layer (air layer) comprising opposing first and second major surfaces, the first major surface comprising the first array of micro lenses, the pinhole mask disposed on the second major surface of the first layer (see figure 27).

Claim(s) 1-2, 4-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasano (US20060169878)- IDS REF.
Regarding claim 1, Kasano et al teaches an optical element comprising: a first array of micro lenses (106, 1006 see figure 3 and 12); a pinhole mask (104,104a or 1004,1004a) comprising an array of pinholes, each pinhole in the array of pinholes aligned with a micro lens in the first array of micro lenses (paragraph 48, 105); and 
a wavelength selective filter (107r, 107g,107b) adapted to:
transmit a first light ray having a first wavelength (a red or green or blue) and transmitted from a first micro lens in the first array of micro lenses through a first pinhole in the array of pinholes aligned with the first micro lens (see figure 3 ); and
attenuate a second light ray having the first wavelength and transmitted from the first micro lens through a second pinhole in the array of pinholes aligned with a second micro lens in the first array of micro lenses adjacent to the first micro lens (Each micro lens inputs light to the multi-layer interference filter  which selectively transmits a specific component of the light to the corresponding photoelectric sensor and the light shielding film (pinhole) prevents that specific wavelength component and oblique incident light from impinging on the neighboring photoelectric converter; paragraphs 8, 48-50 and 105-110).
Regarding claim 2, the optical element of claim 1, further comprising: a first layer (105) comprising opposing first and second major surfaces, the first major surface comprising the first array of micro lenses (106), the pinhole mask (104, 104a)) disposed on the second major surface of the first layer (see figure 3).
Regarding claim  4, the optical element of claim 1, wherein the wavelength selective filter (107r, 107g,107b) comprises a multilayer optical film having a pass band extending over a predetermined wavelength range and having a long wavelength band edge in a visible or near- infrared wavelength range (see paragraphs 108 and110).
Regarding claim 5,the optical element of claim 1, wherein the wavelength selective filter comprises an optically absorptive filter (see pargaraph110).
Regarding claim 6, the optical element of claim 1 , wherein the first array of micro lenses (106) is adapted to transmit obliquely incident light to the array of pinholes (paragraph 8, 79).
Regarding claim 8, Kasano teaches an optical element comprising:
a first layer (106, 1006 see figure 3 and 12) having opposing first and second major surfaces, the first major surface comprising a first array of micro lenses;
a second layer (104,104a or 1004,1004a)comprising an array of pinholes, each pinhole in the array of pinholes disposed to receive light from a corresponding micro lens in the first array of micro lenses; and
a multilayer optical film (interference film-107) adjacent at least one of the first and second layers and having, at normal incidence, a pass band extending over a predetermined wavelength range (visible) and having a long wavelength band edge wavelength at normal incidence in a visible (red, green, blue) or near-infrared wavelength range (paragraphs 8, 48-50, 79 and 105-110).
Regarding claim 10, the optical element of claim 8, wherein the second layer (104a,) comprises a wavelength selective layer (107), the array of pinholes comprising pinholes in or through the wavelength selective layer (paragraph 80 and 105).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamguchi et al (US20060278948). 
Regarding claim 1, Yamaguchi et al teaches an optical element comprising: a first array of micro lenses (23; see figures 3 and 11); a pinhole mask (19,20) comprising an array of pinholes, each pinhole in the array of pinholes aligned with a micro lens in the first array of micro lenses (paragraph 48, 105); and 
a wavelength selective filter (21 a-c or 19, 31) adapted to: transmit a first light ray having a first wavelength (a red or green or blue) and transmitted from a first micro lens in the first array of micro lenses through a first pinhole (aperture) in the array of pinholes aligned with the first micro lens (see figure 3); and attenuate a second light ray having the first wavelength and transmitted from the first micro lens through a second pinhole in the array of pinholes aligned with a second micro lens in the first array of micro lenses adjacent to the first micro lens (layer 19 prevents color mixing between adjacent micro lens). 
Regarding claim 3, the optical element of claim 1, further comprising: a plurality of arrays of micro lenses (23 and 30), the plurality of arrays of micro lenses comprising the first array of micro lenses, the array of pinholes (apertures) aligned with each array of micro lenses in the plurality of arrays of micro lenses (see figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano in view of Yamaguchi et al (US20060278948).
Regarding claim 3. Kasano teaches the optical element of claim 1, comprises an array of micro lenses but fails to specifically disclose an embodiment further comprising a plurality of arrays of micro lenses, the plurality of arrays of micro lenses comprising the first array of micro lenses, the array of pinholes aligned with each array of micro lenses in the plurality of arrays of micro lenses.
	In the same field of endeavor, Yamaguchi et al teaches an optical element comprising: a first array of micro lenses (23; see figure 3); a pinhole mask (19,20) comprising an array of pinholes, each pinhole in the array of pinholes aligned with a micro lens in the first array of micro lenses (paragraph 48, 105); and 
a wavelength selective filter (21 a-c or 19, 31) adapted to: transmit a first light ray having a first wavelength (a red or green or blue) and transmitted from a first micro lens in the first array of micro lenses through a first pinhole (aperture) in the array of pinholes aligned with the first micro lens (see figure 3); and attenuate a second light ray having the first wavelength and transmitted from the first micro lens through a second pinhole in the array of pinholes aligned with a second micro lens in the first array of micro lenses adjacent to the first micro lens (layer 19 prevents color mixing between adjacent micro lens); further comprising a plurality of arrays of micro lenses (23 and 30), the plurality of arrays of micro lenses comprising the first array of micro lenses, the array of pinholes (apertures) aligned with each array of micro lenses in the plurality of arrays of micro lenses (see figure 3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to increase the condensing efficiency of the light aperture(paragraph 3) and photodetection sensitivity. 

Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano (US20060169878).
Regarding claim 11, Kasano teaches an optical assembly comprising the optical element of any claim 8, further comprising a light source (paragraph 37) in optical communication with the optical element, wherein the light source has an emission spectrum comprising a short wavelength band edge wavelength differing from the long wavelength band edge wavelength of the pass band of the multilayer optical film at normal incidence by no more than 200 nm. The light source emission spectra, as illustrated in figure 5, produces light with the wavelength range of the filters in the camera. Although, Kasano fails to specifically disclose the difference of no more than 200nm. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design the light output spectra to have no more than 200 nm difference from the film, since it would have been within routine skill in the art and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 7 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano (US20060169878) in view of Chen et al. (US20180076246)- IDS REF.
Regarding claim 7, the optical element of claim 11, Kasano further comprising a first layer (105)comprising opposing first and second major surfaces, the first major surface comprising the first array of micro lenses (see figures 3 and 12). However, Kasano fails to specifically disclose an array of posts, each post in at least a majority of posts in the array of posts positioned between two or more adjacent micro lenses in the first array of micro lenses and extending above the two or more adjacent micro lenses in a direction away from the second major surface.
In the same field of endeavor, Chen et al teaches manufacturing micro lens array wherein  first major surface comprising the first array of micro lenses (1210) and the an array of posts (1220), each post in at least a majority of posts in the array of posts positioned between two or more adjacent micro lenses in the first array of micro lenses(see figure 12c) and extending above the two or more adjacent micro lenses in a direction away from the second major surface (image side surface on of the support layer). The inclusion of post(spacers) are known in the lens art to help with spacing of optical films and manufacturing.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and would be a functionally equivalent lens structure. 
Regarding claim 16, see Examiner’s notes in claim 7.

Claim 9 and 12 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano (US20060169878) in view of Johnson et al (US20160195659).
Regarding claim 9, the optical element of claim 8, further comprising an optically absorptive layer in optical communication with the multilayer optical film  (interference film- the interference filter of figure 12 is based on absorption). Although Kasano fails to specifically disclose having an absorption band with a long wavelength band edge wavelength differing from the long wavelength band edge wavelength of the pass band of the multilayer optical film at normal incidence by no more than 200 nm. 
	 Johnson teaches designing/choosing materials of the  wavelength selective layers for a polarization state such that normal incidence in the visible wavelength range can include transmission, reflection and absorption designed percentages (60% or more)  in the visible wavelength band for a multilayer optical film (paragraphs 33-36,38 and 43+; table 2). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design the film to have an absorption band with a long wavelength band edge wavelength differing from the long wavelength band edge wavelength of the pass band of the multilayer optical film at normal incidence by no more than 200 nm, since it would have been within routine skill in the art and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Kasano teaches an optical element comprising:
a first array of micro lenses (106, 1006 see figure 3 and 12);
a wavelength selective layer (107r, 107g,107b) comprising an array of pinholes (104a,104) in or through the wavelength selective layer, each pinhole in the array of pinholes aligned with a micro lens in the first array of micro lenses, wherein for at least one polarization state, regions of the wavelength selective layer between adjacent pinholes transmit at least 60% of normally incident light in a predetermined first wavelength range and blocks at least 60% of normally incident light in a predetermined second wavelength range (see figure 5). However, Kasano fails to specifically disclose the transmission and blocking is based on a polarization state.
	In the same field of endeavor, Johnson teaches designing wavelength selective layers for a polarization state wherein normal incidence in the visible wavelength range can include transmission and reflection performance of at least 60% of normally incident light in a predetermined first wavelength range and blocks at least 60% of normally incident light in a predetermined second wavelength range (paragraphs 33-36,38 and 43+; table 2). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kasano, as taught by Johnson et al, to provide a wavelength selective polarization filter thinner than 26um for use in cameras and/or displays. 
Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano (US20060169878) in view of Johnson et al (US2016019569), further in view of Chen et al. (US20180076246)
Regarding claim 13, the optical element of claim 12, Kasano further comprising a first layer (105)comprising opposing first and second major surfaces, the second major surface disposed on the wavelength selective layer (107r, 107g, 107b), the first major surface comprising the first array of micro lenses (106). However, Kasano-Johnson et al combination fails to specifically disclose an array of posts, each post in at least a majority of posts in the array of posts positioned between two or more adjacent micro lenses in the first array of micro lenses and extending above the two or more adjacent micro lenses in a direction away from the second major surface.
In the same field of endeavor, Chen et al teaches manufacturing micro lens arrays wherein the first major surface comprising the first array of micro lenses (1210) and the an array of posts (1220), each post in at least a majority of posts in the array of posts positioned between two or more adjacent micro lenses in the first array of micro lenses(see figure 12c) and extending above the two or more adjacent micro lenses in a direction away from the second major surface (image side surface on of the support layer). The inclusion of post(spacers) are known in the lens art to help with spacing of optical films and manufacturing.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and would be a functionally equivalent lens structure. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheatly (WO2017-213911) teaches optical filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH